Citation Nr: 1130473	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  08-04 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right leg disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1976 to August 1979 and from August 1979 to March 1984.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Decatur, Georgia.  

In April 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This matter was previously before the Board in July 2010 and was remanded for further development.  It has now returned to the Board for further appellate consideration.  In the July 2010 remand, the Board directed that the RO attempt to obtain pertinent medical records from the Tuskegee, Alabama VAMC, to include records prior to November 1990.  The Board notes that the RO complied with the request.  The Central Alabama Veterans Health Care System response reflects that no records prior to November 1990 were available.  The response did not refer to records subsequent to November 1990.  Regardless, the Board finds that the RO substantially complied with the mandates of the remand and will proceed to adjudicate the appeal.  Although the Board requested all records from the Tuskegee VAMC, the Veteran had noted that he sought treatment at the VAMC prior to November 1990.  (See original claim filed in October 1990 and Board hearing transcript).  Thus, the Board finds that the purpose of its remand has been achieved.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  


FINDINGS OF FACT

1.  In an unappealed May 1991decision, the RO denied the Veteran's claim for entitlement to service connection for a right leg disability.   

2.  Some of the evidence submitted subsequent to the May 1991 rating decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for entitlement to service connection for a right leg disability.

3.  The Veteran is less than credible with regard to the onset of a current right leg disability. 

4.  The competent credible clinical evidence of record is against a finding that the Veteran's current right leg disability is causally related to active service.

5.  There has been no demonstration by competent medical,  nor competent and credible lay, evidence of record, that the Veteran has residuals of an in-service right leg disability.  

CONCLUSIONS OF LAW

1.  Evidence received since the May 1991 RO decision that denied service connection for a right leg disability, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156, 20.302, 20.1103 (2010)

2.  A current right leg disability, to include residuals of a fractured fibula, was not incurred in, or aggravated by, active service, nor may it be presumed (as an organic disease of the nervous system), to have been so incurred or aggravated. 38  U.S.C.A. §§ 1101, 1110, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued a decision that established new requirements with respect to the content of the VCAA notice for reopening claims.  In the context of a claim to reopen, the Secretary must look at the bases for the denial in the prior decision and to respond by providing the appellant with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

In VA correspondence, dated in May 2006, VA informed the appellant of what evidence was required to substantiate the claim, of his and VA's respective duties for obtaining evidence, of the reasons for the prior denial, and of the criteria for assignment of an effective date and disability rating in the event of award of service connection.  

In Pelegrini v. Principi, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable agency of original jurisdiction decision.  Because complete VCAA notice in this case was provided prior to the initial AOJ adjudication denying the claim, the timing of the notice does comply with the express requirements of the law as found by the Court in Pelegrini.  

All the VCAA requires is that the duty to notify is satisfied, and that claimants be given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).


Duty to assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), and VA medical records.  Additionally, the claims file contains the statements of the Veteran in support of his claim.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record for which VA has a duty to obtain.  An October 2010 VA medical record reflects that the Veteran reported that within the last two years he has been followed by an orthopedic surgeon at St. F. Hospital in Columbus, Georgia, for his knee.  No such records are associated with the claims file.  The Board finds that a remand to obtain any such records is not warranted.  First and most importantly, the Veteran was informed in May 2006 and again in July 2010, that he should submit authorization to VA to obtain any private medical records, or that he could submit the private medical records himself.  He has failed to do so.  The duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Second, the private medical records, if any, would allegedly relate to the Veteran's knee disability.  Based on the October 2010 VA examination report, the Board acknowledges that the Veteran has a right knee disability; thus, records to obtain further evidence of the existence of such a disability, are not necessary.  Third, the Veteran has not alleged and the evidence of record does not indicate that any private medical records contain etiology opinions.  Based on the foregoing, the Board finds that a remand is not warranted.  

The Board also notes that an October 2010 VA examination report reflects that there is an x-ray in the VA system "as far back as 1989 demonstrating a healed right fibular fracture."  A remand to obtain such a record is not necessary; the Board finds that the examiner's statement is sufficient to find that such a fracture exists, and the Board does not dispute the examiner's statement.

The Board notes that VA is not required to provide a medical examination to a claimant seeking to reopen a previously and finally disallowed claim prior to a determination that new and material evidence has been received.  See Paralyzed Veteran's of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Circ. 2003).  However, in the present claim, a VA examination and opinion was obtained in October 2010.   38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination/opinion obtained in this case is more than adequate, as the opinion is predicated on a review of x-rays, a physical examination, and an interview with the Veteran regarding in service and post service trauma and treatment.  Rationale was provided for the opinion proffered.  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

Legal criteria 
New and material evidence

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  

An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).

Service Connection

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

For certain disabilities, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the disability becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309 (2010).  

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology. Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance. The Court set forth a two-step analysis to evaluate the competency of lay evidence. First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence. If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury -to determine whether to grant service connection. 	The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of decisions of a superior tribunal, the Federal Circuit.

Analysis

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Evidence of record at time of last final denial

Historically, the Veteran's claim was denied in May 1991 because the evidence of record did not reflect an in-service injury or that the Veteran had arthritis within one year of separation from service.  

The evidence of record at the last final denial consisted of the Veteran's STRs and the Veteran's statements in support of his claim.  

The Veteran's STRs reflect that in March 1978, he complained of right leg pain for one month.  There was no history of an injury but the Veteran stated he "feels a knot in his leg.  When he wears boots he has no problem. [W]ith low [quarters and] tennis shoes he has the pain that radiates to his ankle."  There was no swelling or discoloration, but tenderness was noted.  There was full range of motion of the ankle.  He was treated with analgesic balm, aspirin, and heat.  The pain was noted on the right lateral anterior midline shin.  A subsequent March 1978 STR, two days later, reflects a three week history of right leg pain without a history of injury.  It was noted that the Veteran felt well otherwise and that he plays basketball and exercises frequently.  It was noted that there was point tenderness at the medial tibia muscle grove distal 1/3 of tibia, without masses, swelling, or discoloration.  Circulation was normal.  A x-ray was negative.

A June 1980 STR reflects that the Veteran reported that he injured his left ankle playing ball two days earlier and again when he slipped.  There was swelling and pain in the left ankle.  The x-ray was negative for acute fracture or dislocation. 

An October 1980 STR reflects normal lower extremities and feet upon clinical evaluation.  

A February 1984 STR report of medical history reflects that the Veteran denied any broken bones, lameness, or foot trouble.  The Veteran's February 1984 report of medical examination reflects normal lower extremities and feet upon clinical evaluation. 

The Veteran's claims form, dated in October 1990, reflects his statement that he injured his right leg while in basic training and was treated at Fort Benning, Georgia and the VAMC, Tuskegee, Alabama.  (The Board notes that the STRs regarding a right leg complaint are dated in 1978; the Veteran entered service in 1976; thus, he would not have been in basic training in 1978.)

The Veteran also noted that his physician had informed him that he has arthritis in the leg.  

Evidence of record since the last final denial

The evidence received since the last final denial includes VA medical records, a VA examination and opinion report, and the statements of the Veteran in support of his claim. 

In August 2005, the Veteran submitted a statement in which he stated that he had injured his right leg/hip in basic training in 1976 at Fort Knox.  He noted that he did not report the injury at that time, but that he was seen in 1978 at Fort Benning for the same injury that continued to hurt.  He further stated that doctors wrapped his leg in an ace bandage.  He noted that doctors at VAMC Tuskegee informed him that it is an old injury and has developed arthritis.  

VA medical records dated in March 2005 reflect that the Veteran reported right knee pain.  The Veteran reported chronic knee pain since service.  However, the clinician noted that the Veteran "has never complained of this problem few times seen to date on record review!"  An April 2005 VA medical record reflects that an x-ray of the right knee revealed mild to moderate mediolateral subluxation of the femorotibial joint associated with moderate marginal osteophyte formation and subchondral bony sclerosis.  There are soft tissue ossifications along the medial collateral ligament.  There is deformity of the head of the fibula and adjacent proximal tibia consistent with old injury?"

An August 2005 VA medical record reflects that the Veteran reported chronic right knee pain.  The assessment was chronic right knee pain.  

The evidence of record includes a transcript from the Veteran's April 2010 Travel Board hearing.  The Veteran testified that he sought treatment for his right leg from approximately 1978 to 1990.  He noted that he had continual problems throughout his military service on a daily basis.  (See Board hearing transcript, pages 3 and 4.)  

An October 2010 VA examination report reflects that there is an x-ray in the VA system "as far back as 1989 demonstrating a healed right fibula fracture."  The examiner noted "[i]t is likely that the fibular fracture(noted above on recent x-rays) was missed on the multiple exams in 1978 while on duty.  It is at least as likely as not that the patient's healed right fibula fracture was caused by or a result of (causally related to ) his previous military service."  The Veteran was diagnosed with right knee degenerative joint disease, gout, and a previous fracture of right fibula.

Old and new evidence of record considered as a whole

The VA records since May 1991 are new as they were not previously of record.  They are also material as they reflect that the Veteran had a healed right fibula fracture, which was at least as likely as not caused by or a result of military service.  The Board also notes that the Veteran reported that he has pain in his knee and that he has had the same pain in service.  The Board notes that the Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g., experiencing pain).  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  For the purpose of reopening the claim, the Veteran is presumed credible in this regard.

The Veteran's claim was previously denied because there was no evidence that he had an in-service injury.  The Board finds that the evidence added to the record since the last final denial, when considered in conjunction with the record as a whole, does raise a reasonable possibility of substantiating the claim, and as such, is new and material to reopen the claim.  

De Novo analysis of reopened right leg disability

Having reopened the Veteran's claim, the Board must now determine whether the reopened claim of entitlement to service connection for a right leg disability may be granted on the merits, de novo.  The Veteran will not be prejudiced by the Board action in reconsidering the matter as the RO previously considered the claim on the merits in December 2007 and in June 2011.  (See statement of the case, and supplemental statement of the case.) Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The first element of a claim for service connection is that there must be evidence of a current disability.  As noted above, the Veteran is competent to report that he has pain in his right leg.  In addition, VA medical records reflect that the Veteran has right knee degenerative disease, and gout.  Therefore, the Board finds that the first element for service connection has been met.  

The second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease.  The Veteran avers that while in service, he injured his right knee.  As discussed in further detail below, there is no competent credible evidence of such an injury.  However, the record does reflect complaints of the right tibia in service.    

The third element for service connection is a competent credible nexus between an in-service injury or disease and the current disability.  The Board finds, for reasons noted below, that this element has not been met. 

The October 2010 VA examination report reflects that the Veteran reported that his pain starts slightly above his knee and radiates to above the right ankle.  He was unable to remember any specific injury in service.  He denied any treatment in service, other than possibly an ace wrap.  It was noted that the Veteran generally pointed to his right knee when speaking of pain related to his right lower extremity condition.  The examiner noted that the Veteran was not seen for a right knee injury or gout while in service.  The examiner diagnosed the Veteran with right knee degenerative joint disease, gout, and previous fracture of the right fibula.  The examiner opined that the Veteran's right knee condition and gout, which are likely to be the origin of his current pain, are not caused by or a result of his previous active duty service.  He further opined that his old fibular fracture, which was likely related to active service, is not the cause of his current right lower extremity pain.  

The Board finds that the Veteran is not credible with regard to the onset of current right leg pain.  The Veteran in August 2005, stated that he had injured his right leg/hip.  The Veteran testified at the Board hearing that he injured his right knee in basic training.  He stated that he did not report the pain until March 1978 when he sought treatment.  He further testified that he had pain and swelling "all the time" with problems thorough his military career.  (See Board hearing transcript, page pages 3 and 4).  While the Veteran is competent to report pain, the Board finds, for the below stated reasons, that the Veteran is less than credible with regard to the onset of such pain. 

The Veteran's STRs are negative for any complaints of, or treatment for, right knee pain.  The March 1978 STRs reflect pain on the midline shin to ankle, and distal l/3 tibia.  They are negative for complaints regarding the knee.  The Board finds that if the Veteran had been experiencing continual pain and swelling of the right knee since boot camp in 1976, it would have been reasonable for him to have reported it, and for it to have been noted, as the time that he sought treatment for ankle and shin pain in 1978.  To the contrary, the STRs reflect that the Veteran reported no history of injury and only three to four weeks of pain.  Three to four weeks of pain is substantially different from one to two years of continual pain.   

The Veteran's February 1984 report of medical history prior to separation reflects that he reported that he did not have lameness, bone or joint deformity, a trick or locked knee or foot trouble.  The Board finds that if the Veteran had been experiencing right leg pain and/or swelling throughout his military service, it would have been reasonable for him to have reported it on his medical history form; he did not.  Thus, the report reflects that any prior right leg tibia or fibula complaints were acute and transitory, as the Veteran denied them upon separation.  

Finally, the October 1980 and February 1984 reports of medical examination both reflect normal lower extremities and feet upon clinical examination.  

While the Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible). See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition.)  In this claim, not only is there a lack of corroborating medical evidence, but the Veteran himself denied leg problems in 1980 and 1984, and noted only a short history of pain in 1978.  In sum, the Veteran's statement that he has had right knee pain or right leg pain since service is not credible when considered with the record as a whole. 

While the Veteran is competent to attest to his symptoms, he has not been shown to possess the experience or training needed to render a competent opinion as to etiology.  The Board finds that the opinion of the VA examiner is more probative than the opinion of the Veteran with regard to etiology of his right leg pain.  

In the absence of demonstration of continuity of symptomatology by credible evidence, or a competent clinical opinion relating the current right leg pain to service, the initial demonstration of right knee degenerative joint disease and gout many years after separation from service is too remote to be reasonably related to service.  Moreover, there is no competent credible evidence that the Veteran has residuals of an in-service fracture of the fibula.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and service connection for a right leg disability is not warranted. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Since new and material evidence has been received to reopen the claim of entitlement to service connection for a right leg disability, the claim is reopened, and the appeal is allowed to this extent.

Entitlement to service connection for a right leg disability is denied.




______________________________________________
ROBERT E. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


